DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Yarbrough (U.S. Patent Application Publication No. 2004/0235555) appears to be the closest prior art directed to a bingo game system in which a plurality of electronic gaming machines participate in a bingo-type game, each gaming machine obtaining a bingo card in an effort to obtain awards associated with interim and game-ending patterns based on a number of balls drawn, wherein the awards are mapped to entertainment game outcomes, such as a reel game (figures 2B-2D, 5A-5B and paragraphs 0021-0037). However, while Yarbrough is clearly in the same field of endeavor and directed to at least some of the concepts as set forth in the claimed inventions, Yarbrough fails to disclose many aspects of the claimed inventions that would not have been obvious modifications to Yarbrough without hindsight reconstruction of the claimed inventions given Applicant's disclosure. That is, Yarbrough fails to set forth at least the following key features of the claimed inventions (in explicit combination with other limitations of the claims) including that in response to the interim prize pattern being achieved at any one of the gaming machines on a respective bingo card within "M" number of balls drawn, generating a score equal to a mathematical product of indices of the balls within the ball draw that formed the interim prize pattern, animating a non-bingo game outcome based on the score, in response to the game ending pattern being achieved on any of the gaming machines within 'N' number of balls drawn, ending the bingo game, however, and if the game ending pattern is not achieved within the "N" balls drawn, enabling any of the plurality of gaming machines to join the bingo game in progress by receiving input of purchase of a new bingo card at the respective gaming machine.  Accordingly, clearly there are a number of aspects set forth in the claimed inventions that are beyond the scope of Yarbrough and the prior art fails to disclose any other reference or references to remedy the deficiencies of Yarbrough in manner reasonably establishing a prima facie case of obviousness with respect to the claimed inventions.  For at least these reasons, claims 1-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MILAP SHAH/Primary Examiner, Art Unit 3715